Order affirmed, with $20 costs and disbursements to the respondents. We do not construe section 100 of the State Rent and Eviction Regulations to relate to a protest, filed solely for the purpose of bringing the application within the provisions of the regulation as amended, the effective date of which is later than the date of the order against which the protest is filed. Present- — Peek, P. J., Dore, Breitel, Bastow and Bergan, JJ.; Dore and Bergan, JJ., dissent and vote to reverse and confirm the determination of the State Rent Administrator in the following memorandum: On July 10, 1953, when the State Rent Administrator’s order determining the landlord’s protest was made, the amended statute and regulation prescribing 6% instead of 4% had been in effect for over two months and was the law then governing the protest proceedings (Matter of Tartaglia v. McLaughlin, 297 N. Y. 419, 424). The action taken by the State Rent Administrator was strictly in accord with an unchallenged regulation and was not contrary to law, unreasonable or arbitrary (Suppus v. Bradley, 278 App. Div. 337, 339). Accordingly the order should be reversed and the determination of the State Rent Administrator made July 10, 1953, should be confirmed.